 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
 6                                                  ***

 7   ERVIN MIDDLETON,                                           Case No. 2:16-cv-00622-RFB-NJK
 8
                        Plaintiff,                                            ORDER
 9
     v.
10
     CITIBANK, NA.,
11
12                       Defendant.

13
14
            The Plaintiff has filed two submissions, the Writ [ECF No. 60] of Error and the Notice
15
     [ECF No. 69] by Court Order, which suggest that they are rulings of this Court. They are NOT.
16
            It is improper for the Plaintiff to file ANY documents suggesting that he has the authority
17
18   to issue an order as if it came from the Court. It is also improper for him to file ANY documents

19   appearing to be court orders. The above-referenced documents are here by STRICKEN as they
20
     are not court orders despite appearing to be so.
21
            IT IS ORDERED that the Writ [ECF No. 60] Error and the Notice [ECF NO. 69] by Court
22
     Order are STRICKEN from the docket as improper documents.
23
24          IT IS FURTHER ORDERED that if Plaintiff files ANY other such documents in this

25   record, his case may be dismissed with prejudice as a sanction for seeking to usurp this Court’s
26
     inherent authority and for perpetuating a fraud on the Court and the parties in this action.
27
28
 1   DATED this 30th day of September, 2018.
 2                                             ____________________________________
 3                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        -2-
